

117 S331 IS: ABLE Age Adjustment Act
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 331IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Casey (for himself, Mr. Moran, Mr. Wyden, Mr. Van Hollen, Mr. Boozman, Mr. Blumenthal, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the age requirement with respect to eligibility for qualified ABLE programs.1.Short titleThis Act may be cited as the ABLE Age Adjustment Act.2.Modification of age requirement for qualified ABLE programs(a)In generalSection 529A(e) of the Internal Revenue Code of 1986 is amended by striking age 26 each place it appears in paragraphs (1)(A) and (2)(A)(i)(II) and inserting age 46.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.